[exhibit102elssecondame5a001.jpg]
Exhibit 10.2 SECOND AMENDED AND RESTATED GUARANTY THIS GUARANTY dated as of
October 27, 2017 (this “Guaranty”) executed and delivered by Equity LifeStyle
Properties, Inc. (the “Guarantor”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders under that certain Second Amended and Restated Credit
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among MHC
Operating Limited Partnership (the “Borrower”), the Guarantor, the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”), the Administrative Agent and the other parties thereto, for its
benefit and the benefit of the Lenders and the Specified Derivatives Providers
(the Administrative Agent, the Lenders, the Swingline Lenders and the Specified
Derivatives Providers, each individually a “Guarantied Party” and collectively,
the “GuarantiedParties”). WHEREAS, pursuant to the Credit Agreement, the
Guarantied Parties have agreed to make available to the Borrower certain
financial accommodations on the terms and conditions set forth in the Credit
Agreement; WHEREAS, the Guarantor previously executed and delivered to the
Administrative Agent that certain Amended, Restated and Consolidated Guaranty
dated as of July 17, 2014 (as amended and in effect immediately prior to the
date hereof, the “Existing Guaranty”); WHEREAS, the Specified Derivatives
Providers may from time to time enter into Specified Derivatives Contracts, as
applicable, with the Borrower and/or its Subsidiaries; WHEREAS, the Borrower and
the Guarantor, though separate legal entities, are mutually dependent on each
other in the conduct of their respective businesses as an integrated operation
and have determined it to be in their mutual best interests to obtain financing
from the Guarantied Parties through their collective efforts; WHEREAS, the
Guarantor acknowledges that it will receive direct and indirect benefits from
the Guarantied Parties making such financial accommodations available to the
Borrower under the Credit Agreement and, accordingly, the Guarantor is willing
to guarantee the Borrower’s obligations to the Guarantied Parties on the terms
and conditions contained herein; and WHEREAS, the amendment and restatement of
the Existing Guaranty effected by the Guarantor’s execution and delivery of this
Guaranty is a condition to the Guarantied Parties’ making, and continuing to
make, such financial accommodations to the Borrower. NOW, THEREFORE, for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Guarantor, the Guarantor agrees that the Existing Guaranty
is amended and restated as follows: Section 1. Guaranty. The Guarantor hereby
absolutely, irrevocably and unconditionally guaranties the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all of the following (collectively referred to as the “Guarantied
Obligations”), without duplication: (a) all indebtedness and obligations owing
by the Borrower or any other Loan Party to any Lender, any Issuing Bank or the
Administrative Agent under or in connection with the Credit Agreement or any
other Loan Document, including without limitation, the repayment of all
principal of the Revolving Loans, Term Loans and Swingline Loans, and the
Reimbursement Obligations, and the payment of all



--------------------------------------------------------------------------------



 
[exhibit102elssecondame5a002.jpg]
2 interest, fees, charges, attorneys’ fees and other amounts payable to any
Lender, any Issuing Bank or the Administrative Agent thereunder or in connection
therewith; (b) all existing or future payment and other obligations owing by any
Loan Party under any Specified Derivatives Contract (other than any Excluded
Swap Obligation); (c) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (d) all reasonable out-of-pocket
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Administrative Agent or any other
Guarantied Party in the enforcement of any of the foregoing or any obligation of
such Guarantor hereunder; and (e) all other Guaranteed Obligations. Section 2.
Guaranty of Payment and Not of Collection. This Guaranty is a guaranty of
payment, and not of collection, and a debt of the Guarantor for its own account.
Accordingly, the Guarantied Parties shall not be obligated or required before
enforcing this Guaranty against the Guarantor: (a) to pursue any right or remedy
the Guarantied Parties may have against the Borrower, any other Loan Party or
any other Person or commence any suit or other proceeding against the Borrower,
any other Loan Party or any other Person in any court or other tribunal; (b) to
make any claim in a liquidation or bankruptcy of the Borrower, any other Loan
Party or any other Person; or (c) to make demand of the Borrower, any other Loan
Party or any other Person or to enforce or seek to enforce or realize upon any
collateral security held by the Guarantied Parties which may secure any of the
Guarantied Obligations. Section 3. Guaranty Absolute. The Guarantor guarantees
that the Guarantied Obligations will be paid strictly in accordance with the
terms of the documents evidencing the same, regardless of any Applicable Law now
or hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Guarantied Parties with respect thereto. The liability of the
Guarantor under this Guaranty shall be absolute, irrevocable and unconditional
in accordance with its terms and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including
without limitation, the following (whether or not the Guarantor consents thereto
or has notice thereof): (a) (i) any change in the amount, interest rate or due
date or other term of any of the Guarantied Obligations, (ii) any change in the
time, place or manner of payment of all or any portion of the Guarantied
Obligations, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Credit Agreement, any other Loan
Document, any Specified Derivatives Contract, or any other document, instrument
or agreement evidencing or relating to any Guarantied Obligations (the
“Guarantied Documents”), or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, any Guarantied Document or any assignment or transfer of any
Guarantied Document; (b) any lack of validity or enforceability of any
Guarantied Document or any assignment or transfer of any Guarantied Document;
(c) any furnishing to any of the Guarantied Parties of any security for any of
the Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations; (d)
any settlement or compromise of any of the Guarantied Obligations, any security
therefor, or any liability of any other party with respect to any of the
Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party; (e) any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to the Guarantor, the Borrower, any other Loan Party or any



--------------------------------------------------------------------------------



 
[exhibit102elssecondame5a003.jpg]
3 other Person, or any action taken with respect to this Guaranty by any trustee
or receiver, or by any court, in any such proceeding; (f) any act or failure to
act by the Borrower, any other Loan Party or any other Person which may
adversely affect the Guarantor’s subrogation rights, if any, against any other
Loan Party or any other Person to recover payments made under this Guaranty; (g)
any nonperfection or impairment of any security interest or other Lien on any
collateral, if any, securing in any way any of the Guarantied Obligations; (h)
any application of sums paid by the Borrower, or any other Person with respect
to the liabilities of the any Loan Party to the Guarantied Parties, regardless
of what liabilities of the Borrower remain unpaid; (i) any defect, limitation or
insufficiency in the borrowing powers of the Borrower or in the exercise
thereof; (j) any defense, set off, claim or counterclaim (other than payment and
performance in full of the Guarantied Obligations) which may at any time be
available to or be asserted by the Borrower, or any Loan Party or any other
Person against the Administrative Agent or any other Guarantied Party; (k) any
change in corporate existence, structure or ownership of the Borrower or any
other Loan Party; (l) any statement, representation or warranty made or deemed
made by or on behalf of the Borrower, or any other Loan Party under any
Guarantied Document, or any amendment hereto or thereto, proves to have been
incorrect or misleading in any respect; or (m) any other circumstance which
might otherwise constitute a defense available to, or a discharge of, the
Guarantor hereunder (other than payment and performance in full or release or
termination of the obligations of the Guarantor hereunder as provided by the
terms of the Credit Agreement). Section 4. Action with Respect to Guarantied
Obligations. The Guaranteed Parties may, at any time and from time to time,
without the consent of, or notice to, the Guarantor, and without discharging the
Guarantor from its obligations hereunder, take any and all actions described in
Section 3. and may otherwise: (a) amend, modify, alter or supplement the terms
of any of the Guarantied Obligations, including, but not limited to, extending
or shortening the time of payment of any of the Guarantied Obligations or
changing the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement any Guarantied Document; (c) sell,
exchange, release or otherwise deal with all, or any part, of any collateral
securing any of the Guarantied Obligations; (d) release any Loan Party or other
Person liable in any manner for the payment or collection of any of Guarantied
Obligations; (e) exercise, or refrain from exercising, any rights against the
Borrower, any other Loan Party or any other Person; and (f) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Guarantied Parties shall elect. Section 5. Representations and
Warranties. The Guarantor hereby makes to the Administrative Agent and the other
Guarantied Parties all of the representations and warranties made by the
Borrower with respect to or in any way relating to the Guarantor in the Credit
Agreement and the other Guarantied Documents, as if the same were set forth
herein in full.



--------------------------------------------------------------------------------



 
[exhibit102elssecondame5a004.jpg]
4 Section 6. Covenants. The Guarantor will comply with all covenants which the
Borrower is to cause the Guarantor to comply with under the terms of the Credit
Agreement or any of the other Guarantied Documents. Section 7. Waiver. The
Guarantor, to the fullest extent permitted by Applicable Law, hereby waives
notice of acceptance hereof or any presentment, demand, protest or notice of any
kind, and any other act or thing, or omission or delay to do any other act or
thing, which in any manner or to any extent might vary the risk of the Guarantor
or which otherwise might operate to discharge the Guarantor from its obligations
hereunder. Section 8. Inability to Accelerate Loan. If the Guarantied Parties or
any of them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any one of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from the Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred. Section 9. Reinstatement of Guarantied Obligations. If
claim is ever made on the Administrative Agent or any other Guarantied Party for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guarantied Obligations, and the Administrative Agent or such other
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event the Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of any of the Guarantied Documents, or any other
instrument evidencing any liability of the Borrower, and the Guarantor shall be
and remain liable to the Administrative Agent or such other Guarantied Party for
the amounts so repaid or recovered to the same extent as if such amount had
never originally been paid to the Administrative Agent or such other Guarantied
Party. Section 10. Subrogation. Upon the making by the Guarantor of any payment
hereunder for the account of another Loan Party, the Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that the Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action the Guarantor may have against such Loan Party arising by
reason of any payment or performance by the Guarantor pursuant to this Guaranty,
unless and until all of the Guarantied Obligations have been paid and performed
in full. If any amount shall be paid to the Guarantor on account of or in
respect of such subrogation rights or other claims or causes of action, the
Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing with respect to Letter of Credit Liabilities. Section 11. Payments Free
and Clear. All sums payable by the Guarantor hereunder, whether of principal,
interest, fees, expenses, premiums or otherwise, shall be paid in full, without
set-off or counterclaim or any deduction or withholding whatsoever (including
any Taxes, subject to Section 3.10. of the Credit Agreement), and if the
Guarantor is required by Applicable Law or by any Governmental Authority to make
any such deduction or withholding, subject to Section 3.10. of the Credit
Agreement, the Guarantor shall pay to the Administrative Agent and the Lenders
such additional amount as will result in the receipt by the Administrative Agent
and the Lenders of the full amount payable hereunder had such deduction or
withholding not occurred or been required.



--------------------------------------------------------------------------------



 
[exhibit102elssecondame5a005.jpg]
5 Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or Applicable Law and not by way of
limitation of any such rights, the Guarantor hereby authorizes each Guarantied
Party, each Affiliate of a Guarantied Party, and each Participant, at any time
while an Event of Default exists, subject to and pursuant to Section 12.3. of
the Credit Agreement, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Guarantied Party (other than the Administrative Agent), an Affiliate of a
Guarantied Party (other than the Administrative Agent), or a Participant,
subject to receipt of the prior written consent of the Requisite Lenders
exercised in their sole discretion, to set-off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by a Guarantied Party, an
Affiliate of a Guarantied Party or such Participant to or for the credit or the
account of the Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured. The
Guarantor agrees, to the fullest extent permitted by Applicable Law, that any
Participant may exercise rights of setoff or counterclaim and other rights with
respect to its participation as fully as if such Participant were a direct
creditor of the Guarantor in the amount of such participation, to the extent
permitted under the Credit Agreement. Section 13. Subordination. The Guarantor
hereby expressly covenants and agrees for the benefit of the Guarantied Parties
that all obligations and liabilities of any other Loan Party to the Guarantor of
whatever description, including without limitation, all intercompany receivables
of the Guarantor from any other Loan Party (collectively, the “Junior Claims”)
shall be subordinate and junior in right of payment to all Guarantied
Obligations. If an Event of Default shall exist, then the Guarantor shall not
accept any direct or indirect payment (in cash, property or securities, by
setoff or otherwise) from any other Loan Party on account of or in any manner in
respect of any Junior Claim until all of the Guarantied Obligations have been
paid in full. Section 14. Avoidance Provisions. It is the intent of the
Guarantor and the Guarantied Parties that in any Proceeding, the Guarantor’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of the Guarantor hereunder (or
any other obligations of the Guarantor to the Guarantied Parties) to be
avoidable or unenforceable against the Guarantor in such Proceeding as a result
of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code and (b) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such Proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of the Guarantor hereunder (or
any other obligations of the Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of the Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which the Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of the Guarantor hereunder (or any other
obligations of the Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of the
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and the Guarantor or any other Person shall not have any right or claim under
this Section as against the Guarantied Parties that would not otherwise be
available to such Person under the Avoidance Provisions. Section 15.
Information. The Guarantor assumes all responsibility for being and keeping
itself informed of the financial condition of the Borrower and the other Loan
Parties, and of all other circumstances bearing upon the risk of nonpayment of
any of the Guarantied Obligations and the nature,



--------------------------------------------------------------------------------



 
[exhibit102elssecondame5a006.jpg]
6 scope and extent of the risks that the Guarantor assumes and incurs hereunder,
and agrees that neither of the Administrative Agent nor any other Guarantied
Party shall have any duty whatsoever to advise the Guarantor of information
regarding such circumstances or risks. Section 16. Governing Law. THIS GUARANTY
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE. SECTION 17. WAIVER OF JURY TRIAL. (a) THE GUARANTOR,
AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES BY
ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER
GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THE GUARANTOR, THE ADMINISTRATIVE AGENT AND
THE OTHER GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY. (b) THE GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY OTHER
GUARANTIED PARTY, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST THE GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY GUARANTIED PARTY OR THE
ENFORCEMENT BY



--------------------------------------------------------------------------------



 
[exhibit102elssecondame5a007.jpg]
7 ANY GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION. (c) THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER
GUARANTIED DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND
THE TERMINATION OF THIS GUARANTY. Section 18. Loan Accounts. The Administrative
Agent and each other Guarantied Party may maintain books and accounts setting
forth the amounts of principal, interest and other sums paid and payable with
respect to the Guarantied Obligations arising under or in connection with the
Guarantied Documents, and in the case of any dispute relating to any of the
outstanding amount, payment or receipt of any of such Guarantied Obligations or
otherwise, the entries in such books and accounts shall be deemed conclusive
evidence of amounts and other matters set forth herein, absent manifest error.
The failure of the Administrative Agent or any other Guarantied Party to
maintain such books and accounts shall not in any way relieve or discharge the
Guarantor of any of its obligations hereunder. Section 19. Waiver of Remedies.
No delay or failure on the part of the Administrative Agent or any other
Guarantied Party in the exercise of any right or remedy it may have against the
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Administrative Agent or any other Guarantied
Party of any such right or remedy shall preclude any other or further exercise
thereof or the exercise of any other such right or remedy. Section 20.
Termination. Notwithstanding any provision contained herein to the contrary,
except as provided in Section 9, this Guaranty shall remain in full force and
effect with respect to the Guarantor until payment in full of the Guarantied
Obligations and the termination of the Credit Agreement in accordance with
Section 12.10 thereof, in each case other than contingent indemnification
obligations for which no claim has been made, and the termination or
cancellation of the Credit Agreement in accordance with its terms. Section 21.
Successors and Assigns. Each reference herein to the Administrative Agent or any
other Guarantied Party shall be deemed to include such Person’s respective
successors and assigns (including, but not limited to, any holder of the
Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to the Guarantor shall be deemed to
include the Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Guarantied Documents, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, the Guarantor and without
releasing, discharging or modifying the Guarantor’s obligations hereunder.
Subject to Section 12.8 of the Credit Agreement, each Guarantor hereby consents
to the delivery by the Administrative Agent and any other Guarantied Party to
any Assignee or Participant (or any prospective Assignee or Participant) of any
financial or other information regarding the Borrower or the Guarantor. The
Guarantor may not assign or transfer its obligations hereunder to any Person
without the prior written consent of all Lenders and any such assignment or
other transfer to which all of the Lenders have not so consented shall be null
and void. Section 22. Amendments. This Guaranty may not be amended except in
writing signed by the Administrative Agent and the Guarantor, subject to Section
12.6 of the Credit Agreement.



--------------------------------------------------------------------------------



 
[exhibit102elssecondame5a008.jpg]
8 Section 23. Payments. All payments to be made by the Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 1:00 p.m. Central
time, on the date of demand therefor. Section 24. Notices. All notices, requests
and other communications hereunder shall be in writing (including facsimile
transmission or similar writing) and shall be given (a) to the Guarantor at its
address set forth below its signature hereto, (b) to the Administrative Agent or
any other Guarantied Party at its respective address for notices provided for in
the Guarantied Documents, as applicable, or (c) as to each such party at such
other address as such party shall designate in a written notice to the other
parties. Each such notice, request or other communication shall be effective (i)
if mailed, when received; or (ii) if hand delivered or sent by overnight
courier, when delivered; provided, however, that in the case of the immediately
preceding clauses (i) and (ii), non-receipt of any communication as the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication. Section 25. Severability. In case any provision of this Guaranty
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby. Section 26. Headings. Section headings used in
this Guaranty are for convenience only and shall not affect the construction of
this Guaranty. Section 27. Limitation of Liability. None of the Administrative
Agent, any other Guarantied Party or any of their respective Related Parties,
shall have any liability with respect to, and the Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Guarantied Documents, or any of the transactions
contemplated by this Guaranty or any of the other Guarantied Documents. The
Guarantor hereby waives, releases, and agrees not to sue the Administrative
Agent, any other Guarantied Party or any of their respective Related Parties for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Guaranty, any of the other Guarantied Documents, or
any of the transactions contemplated by hereby or thereby. Section 28.
Electronic Delivery of Certain Information. The Guarantor acknowledges and
agrees that information regarding the Guarantor may be delivered electronically
pursuant to Section 8.5. of the Credit Agreement. Section 29. Keepwell. Each
Qualified ECP Guarantor hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each other Loan Party to honor all of its
obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section, or otherwise under this
Guaranty, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until termination of this Guaranty in accordance with Section 20 hereof. Each
Qualified ECP Guarantor intends that this Section constitute, and this Section
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act. Section 30. Definitions. (a) For the purposes of
this Guaranty:



--------------------------------------------------------------------------------



 
[exhibit102elssecondame5a009.jpg]
9 “Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning the Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of the Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to the Guarantor; (iv) the Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) the Guarantor makes a general assignment for the benefit of
creditors; (vii) the Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) the Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) the Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by the
Guarantor for the purpose of effecting any of the foregoing. “Qualified ECP
Guarantor” means, in respect of any Swap Obligation, each Loan Party (including
the Borrower) that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. (b) As used herein,
“Guarantor” shall mean, as the context requires, collectively, (a) each
Subsidiary identified as a “Guarantor” on the signature pages hereto, (b) each
Person that joins this Guaranty as a Guarantor pursuant to the Credit Agreement,
(c) with respect to (i) any Specified Derivatives Obligations between any Loan
Party (other than the Borrower) and any Specified Derivatives Provider, the
Borrower and (ii) the payment and performance by each other Loan Party of its
obligations under the Guaranty with respect to all Swap Obligations, the
Borrower, and (d) the successors and permitted assigns of the foregoing. (c)
Terms not otherwise defined herein are used herein with the respective meanings
given them in the Credit Agreement. Section 31. Novation. PARTIES HERETO HAVE
ENTERED INTO THIS GUARANTY TO AMEND AND RESTATE THE TERMS OF, AND THE
OBLIGATIONS OWING UNDER, THE EXISTING GUARANTY. THE PARTIES DO NOT INTEND THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS GUARANTY AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY ANY GUARANTOR UNDER OR IN CONNECTION WITH THE
EXISTING GUARANTY. THE AMENDMENT AND RESTATEMENT OF THE EXISTING GUARANTY
EFFECTED BY THIS GUARANTY SHALL BE EFFECTIVE ON A PROSPECTIVE BASIS ONLY.
[Signatures on Following Page]



--------------------------------------------------------------------------------



 
[exhibit102elssecondame5a010.jpg]
IN WITNESS WHEREOF, the Guarantor has duly executed and delivered this Second
Amended and Restated Guaranty as of the date and year first written above.
GUARANTOR: EQUITY LIFESTYLE PROPERTIES, INC., a Maryland corporation By: /s/
Paul Seavey Name: Paul Seavey Title: Executive Vice President, Chief Financial
Officer and Treasurer (Principal Financial and Accounting Officer) Address for
Notices to Guarantor: c/o MHC Operating Limited Partnership Two North Riverside
Place Suite 800 Chicago, lllinois 60606 Attention: David P. Eldersveld, General
Counsel Telephone: (312) 279-1442



--------------------------------------------------------------------------------



 
[exhibit102elssecondame5a011.jpg]
BORROWER: MHC OPERATING LIMITED PARTNERSHIP, an lllinois limited partnership By:
Equity LifeStyle Prope1ties, Inc., a Maryland corporation, its general partner
By: /s/ Paul Seavey Name: Paul Seavey Title: Executive Vice President, Chief
Financial Officer and Treasurer (Principal Financial and Accounting Officer)



--------------------------------------------------------------------------------



 